—Order, Supreme *224Court, New York County (Lorraine Miller, J.), entered August 10, 1995 which denied defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We agree with the IAS Court that factual issues remain unresolved, including when and where defendants’ work was performed and their respective responsibilities for it, whether the type of hole alleged by plaintiff was or was not characteristic of that work, and the nature and extent of any inspection of the premises upon completion of the work. As plaintiff’s affidavit states personal knowledge of the hole and the alleged accident and defendants do not dispute that they had performed construction work on the premises, summary judgment was properly denied (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). Concur — Ellerin, J. P., Kupferman, Ross and Williams, JJ.